Exhibit 25.02 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b)(2) DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly BANKERS TRUST COMPANY) (Exact name of trustee as specified in its charter) New York (Jurisdiction of Incorporation or organization if not a U.S. national bank) 13-4941247 (I.R.S. Employer Identification No.) 60 Wall Street New York, New York (Address of principal executive offices) (Zip code) Deutsche Bank Trust Company Americas Attention: Lynne Malina Legal Department 60 Wall Street, 37th Floor New York, New York 10005 (212) 250 – 0677 (Name, address and telephone number of agent for service) Entergy Arkansas, Inc. (Exact name of obligor as specified in its charter) Arkansas (State or other jurisdiction of incorporation or organization) 71-0005900 (I.R.S. Employer Identification No.) 425 West Capitol Avenue Little Rock, Arkansas (Address of principal executive offices) (Zip code) First Mortgage Bonds (Title of the Indenture securities) Item1.General Information. Furnish the following information as to the trustee. (a) Name and address of each examining or supervising authority to which it is subject. Name Address Federal Reserve Bank (2nd District) New York, NY Federal Deposit Insurance Corporation Washington, D.C. New York State Banking Department Albany, NY (b) Whether it is authorized to exercise corporate trust powers. Yes. Item2. Affiliations with Obligor. If the obligor is an affiliate of the Trustee, describe each such affiliation. NA Item 3. -15. Not Applicable Item16. List of Exhibits. Exhibit 1 - Restated Organization Certificate of Bankers Trust Company dated August6, 1998, Certificate of Amendment of the Organization Certificate of Bankers Trust Company dated September 25, 1998, Certificate of Amendment of the Organization Certificate of Bankers Trust Company dated December 16, 1998, and Certificate of Amendment of the Organization Certificate of Bankers Trust Company dated February 27, 2002- Incorporated herein by reference to Exhibit 1 filed with Form T-1 Statement, Registration No. 333-157637-01. . Exhibit 2 - Certificate of Authority to commence business - Incorporated herein by reference to Exhibit 2 filed with Form T-1 Statement, Registration No. 333-157637-01. . Exhibit 3 - Authorization of the Trustee to exercise corporate trust powers - Incorporated herein by reference to Exhibit 3 filed with Form T-1 Statement, Registration No. 333-157637-01. . Exhibit 4 - Existing By-Laws of Deutsche BankTrust Company Americas, as amended on April 15, 2002 business - Incorporated herein by reference to Exhibit 4 filed with Form T-1 Statement, Registration No. 333-157637-01. Exhibit 5 - Not applicable. Exhibit 6 - Consent of Bankers Trust Company required by Section 321(b) of the Act. - business - Incorporated herein by reference to Exhibit 6 filed with Form T-1 Statement, Registration No. 333-157637-01. Exhibit 7 - The latest report of condition of Deutsche Bank Trust Company Americas dated as of June 30, 2013. Copy attached. Exhibit 8 - Not Applicable. Exhibit 9 - Not Applicable. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the trustee, Deutsche Bank Trust Company Americas, a corporation organized and existing under the laws of the State of New York, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in The City of New York, and State of New York, on this 26th day of August, 2013. DEUTSCHE BANK TRUST COMPANY AMERICAS /s/Christina Van Ryzin. By:Name: Christina Van Ryzin Title:Vice President
